Citation Nr: 1445248	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 12, 2013; and a disability rating in excess of 50 percent on and after November 12, 2013.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2003 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his January 2012 substantive appeal, the Veteran requested a Board hearing in connection with the issue on appeal.  A May 2012 written statement from the Veteran's representative indicated the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2013).

In a December 2013 rating decision, the RO granted an increased disability rating of 50 percent for PTSD, effective November 12, 2013.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1. Prior to November 12, 2013, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

2. On and after November 12, 2013, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. Prior to November 12, 2013, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2. On and after November 12, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A June 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In addition, the Veteran underwent VA examination in July 2008, April 2009, and November 2011 in connection with his claim.  In September 2013, the Board remanded the claim, in part, to afford the Veteran an additional VA examination to determine the current nature and severity of his PTSD, and accordingly, the Veteran underwent additional VA examination in November 2013.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Further, the Board finds the RO substantially complied with the September 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected disability has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Prior to November 12, 2013

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to November 12, 2013.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for the 70 percent or 100 percent rating.

An October 2007 service treatment record indicates the Veteran had increased mood changes, irritability, and anger, and he also had intrusive thoughts, sleep disturbances, nightmares, and some mild avoidance.  He denied panic attacks, psychotic symptoms, and depressed mood symptoms.  He was well-groomed, with good eye contact, fluent speech, and full affect.  The Veteran was prescribed medication for depression.  Service treatment records dated in November 2007 document the Veteran's symptoms of anxiety, insomnia, increased startle response, irritability, mood fluctuations, and mildly constricted affect in the depressed range.  

A January 2008 post-deployment health assessment shows the Veteran had nightmares, tried hard not to think about stressors, was constantly on guard, and felt numb and detached from others.  A January 2008 service treatment record indicates the Veteran had high irritability, sleep disturbances, and a loss of interest in activities.  A February 2008 service treatment record shows the Veteran's symptoms included anxiety.  He did not have high irritability, sleep disturbances, apathy, loss of interest in activities, suicidal or homicidal thoughts, or hallucinations.

In September 2008, the Veteran reported not sleeping and feeling irritable and angry.  He could not stand people and crowds, and he stayed guarded and hypervigilant.  He was anxious all the time, felt tired, and felt helpless at times, but he was not suicidal.  The VA physician assigned a GAF score of 55.  A December 2008 VA treatment record shows the Veteran reported nightmares, poor sleep, avoidance, re-living stressors, hypervigilance, exaggerated startle response, and flashbacks.  He denied hopelessness, helplessness, and suicidal and homicidal ideations.  He was satisfactorily groomed and cooperative, with good eye contact and fluent speech.  His thought processes were logical, there was no evidence of delusions or hallucinations, he was oriented, and his concentration, memory, judgment, and insight were intact.  His GAF score was 55.  

The Veteran underwent VA examination in July 2008 in connection with his claim concerning post-concussion headaches.  In pertinent part, the VA examiner noted the Veteran was on medication for depression, PTSD, and insomnia.  The Veteran reported a depressed mood, an increase in his startle response, and trouble sleeping.  The VA examiner found his depression did not affect his usual daily activities.  However, the VA examiner recorded that the Veteran's PTSD affected his usual daily activities, which included a mild effect on recreation.

On VA examination in July 2008, the Veteran reported nightmares approximately three times per week and intrusive memories at a varying rate.  He tried to avoid talking about his time in Iraq and avoided war-related television, movies, and video games.  He had lost interest in hanging out with his friends and had become a little more distant with his wife.  He also reported a restricted affect and lack of ability to feel compassion at times.  He described himself as impatient, irritable, and more easily distracted and reported difficulties with short-term memory.  He reported being watchful, easily startled, and not liking to be confined in a closed vehicle.  He described having a down mood three to four times per week but denied problems with appetite and crying spells.  He denied suicidal and homicidal thoughts, symptoms of panic disorder and bipolar disorder, and auditory and visual hallucinations.  The Veteran reported a good relationship with his wife but no friends with whom he spent time.  The Veteran was casually dressed and cooperative.   His thoughts were logical and coherent, and he was oriented.  He was able to manage his activities of daily living and completed errands, chores, and cooking for the household.  The VA examiner assigned a GAF score of 55 due to his lack of social support and interference in concentration and sleep.

A March 2009 VA treatment record shows the Veteran had no energy or motivation, felt emotionally numb, and easily became mad.  He no longer liked doing things he used to enjoy, such as riding his motorcycle, and he had insomnia.  He denied feeling manic or hypomanic, and he denied auditory and visual hallucinations, delusions, and suicidal and homicidal ideations.  He was working full-time.  The Veteran was satisfactorily groomed, cooperative, had good eye contact, and his speech was fluent.  His thought processes were logical, he was oriented, and his insight and judgment were intact.  

On VA examination in April 2009, the Veteran reported symptoms of moodiness, irritability, angry outbursts, suicidal ideations, panic attacks, and a sense of hopelessness that occurred constantly.  He had been working as a medic in a jail for the past seven months, and he reported doing reasonably well on his job and getting along reasonably well with his supervisors and co-workers.  He stated that his motivation to do leisure activities had decreased and that he still had trouble sleeping.  He did not have a lot of friends and occasionally went out with his wife.  He spent most of his day working and then came home and watched television.  He also stated that he frequently had recurrent recollections and distressing dreams of the in-service trauma as well as intense distress at exposure to similar events.  The Veteran was anxious, guarded, alert, oriented, and friendly.  His appearance and hygiene were appropriate, and his eye contact was good.  His mood was depressed, and although his depression was near continuous, the VA examiner found it did not affect his ability to function independently.  It did cause unprovoked irritability and a decrease in motivation and mood.  His communication and speech were good, and his concentration was fair.  He reported panic attacks once or twice per week and was suspicious by nature.  He denied any delusions and hallucinations, although he did have obsessional rituals like checking on doors and locks.  However, these were not severe enough to interfere with routine activities.  His thought processes were goal-directed, and he did not have any impaired judgment or abstract thinking.  He had passive thoughts of death but no homicidal ideation.  He was socially withdrawn and moody.  His mild memory impairment and moodiness occasionally interfered with his work, and his moodiness and lack of motivation affected his relationship with his wife.  The VA examiner assigned a GAF score of 60 and found the Veteran had occasional interference in performing activities of daily living.  He was able to establish and maintain effective work relationships but had difficulty with social relationships.  He also had some difficulty in maintaining family role functioning because of his irritability.  He had intermittent inability to perform recreation or leisurely pursuits because of his lack of motivation.  He had no difficulty understanding simple or complex commands and did not pose any risk of danger of injury to himself or others.

In September 2009, the Veteran reported having anxiety attacks, which were triggered by loud noises and traffic.  He reported that his depression was no longer at the point of suicidal thoughts although he did have daily memories.  The VA physician assigned a GAF score of 59.  A December 2009 VA treatment record shows the Veteran's mood was alright and he was not depressed.  He was able to smile and laugh.  His anxiety was still present, although school and work contributed to this.  He still had some hypervigilance, especially around a lot of people, and had road anger, but he had not acted out aggressively.  He had joined a church and was not noticing any nightmares.

In April 2010, the Veteran reported working full-time as a medic.  He had occasional memories of combat.  A June 2010 VA treatment record indicates the Veteran had no acute problems in connection with his PTSD.  

A January 2011 VA treatment record shows the Veteran reported no problems, that his mood was pretty good, and that he was doing well in his classes.  He was appropriately groomed, with direct eye contact, and his behavior was cooperative.  His thought processes were logical, his speech was normal, and he was oriented.  He had no hallucinations or suicidal or homicidal ideations, and his memory and attention span were within normal limits.  His insight and judgment were good.  The VA physician assigned a GAF score of 69.  In May 2011, the Veteran reported having a lot of panic attacks, which lasted 30 to 40 minutes to all day, during his last semester and that he had been written up at work for getting angry at an inmate.  

In November 2011, the Veteran underwent additional VA examination.  The VA examiner assigned a GAF score of 68 and found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or require continuous medication.  The score was based on mild psychiatric symptoms that caused limited functional impairment.  The Veteran generally functioned satisfactorily with regard to routine behavior, self-care, and social interactions.  However, changes were noted in social functioning, which was marked by social withdrawal and isolation.  With regard to occupational functioning, the Veteran retained the ability to interact appropriately with co-workers and supervisors, adapt to routine work environments, and understand and follow simple instructions.  However, disrupted occupational functioning was evidenced by difficulty getting along with supervisors and co-workers.  The VA examiner reported that the Veteran's symptoms of avoidance, numbing, and hyperarousal were related to his anxiety disorder.  The Veteran reported that he had quit his job in August 2011 because he did not like it and was not getting along with people.  He reported symptoms of avoidance, emotional numbing, blunted affect, feeling detached from others, insomnia, irritable outbursts, and hypervigilance.  He did not describe symptoms of re-experiencing.  The VA examiner recorded that the Veteran's symptoms included depressed mood and anxiety and found that he did not meet the full criteria for a diagnosis of PTSD at that time.  The Veteran was appropriately dressed and groomed, his manner was cooperative, his eye contact was appropriate, and his speech was unremarkable.  His thought processes were logical and goal-directed, and there was no evidence of hallucinations or delusions.  His affect was mood congruent, his mood was euthymic, and he denied homicidal and suicidal ideations.  His judgment was intact, and his insight was adequate, limited, and good.

A November 2011 VA treatment record indicates the Veteran was not doing well.  He had been reprimanded at work for an anger outburst and he continued to have panic attacks that occurred three to four times per week.  His memory had worsened, and he had to work to push suicidal thoughts out of his mind.  His grooming was neat but disheveled, and his affect was angry and alert.  He was oriented, his attention span was normal, and his insight and judgment were fair.  He denied suicidal and homicidal thoughts and hallucinations.  The VA physician found the Veteran's PTSD symptoms had worsened with more panic attacks, depression, anger, hypervigilance, trouble sleeping, and aggression at work and with family.  His symptoms were affecting his work, relationships, and school.  In December 2011, the Veteran reported that anxiety and anger regulation were his biggest challenges.  His mood was dysphoric, his thought processes were goal-directed, and his speech and affect were normal and congruent, respectively.  The VA psychologist assigned a GAF score of 55.

A January 2012 VA treatment record indicates the Veteran had stopped working to attend school full-time.  He was doing much better since being back on Effexor, and his irritability was under better control.  He was able to converse with his brother peacefully.  The Veteran reported that his symptoms had made it somewhat difficult for him to do his work, take care of things at work, and get along with other people.  The Veteran felt very upset about reminders, felt very watchful and jumpy, avoided activities that served as reminders, and had trouble falling or staying asleep quite often.  He had repeated, disturbing memories, physical reactions to reminders, avoidance of reminders, feelings of detachment, irritability, and emotional numbness, and difficulty concentrating a moderate amount of the time.  A little bit of the time he had repeated, disturbing dreams of stressors, suddenly felt as though the stress was occurring again, had trouble remembering important parts of the stressors, had a loss of interest in activities, and felt as though his future would be somehow cut short.  

In March 2012, a VA psychologist assigned a GAF score of 60.  An April 2012 VA treatment record shows the Veteran stated he was doing well with no issues.  He had occasional insomnia.  He denied anger outbursts.  He was appropriately groomed, alert, and had direct eye contact.  He was cooperative, and his thought processes were logical and congruent.  His speech was normal, he denied hallucinations and suicidal and homicidal ideations, and his insight and judgment were good.  In August 2012, the Veteran reported that his mood had been pretty good, and his panic attacks had been minimal.  He denied a depressed mood and irritability.  

In a September 2012 written statement, the Veteran asserted that a higher disability rating was appropriate for his PTSD.  According to the Veteran, every day was a struggle and he continued to have panic attacks three to four times per week, which were triggered by reminders of his time in Iraq.  He stated that his depression was constant, and although he took antidepressants every day, all he wanted to do was be secluded.  He had no interest in being social; he preferred to lie in bed and try to sleep.  He continued to have suicidal thoughts and uncontrollable outbursts, both physically and verbally, with his friends, family, and strangers.  He acted inappropriately at times, finding things such as death or pain humorous.  He felt as though he were numb and not capable of caring, and he had no filter.  He felt as though these things had affected his personal relationships with his wife, family, and friends.  He also continued to suffer from memory loss, which included forgetting where he was or what he was doing at times.  The Veteran reported that he had nightmares and flashbacks and that loud noises caused him to react as though he were back in Iraq.

A March 2013 VA treatment record shows the Veteran was working as a medic working 24 hour shifts, liked his job, and enjoyed high stress situations.  At random times, he experienced hypervigilance, and he endorsed an exaggerated startle response with loud noises.  He had nightmares several times per week and rarely had intrusive thoughts.  His depression was manageable, his sleep was fair, and his appetite was good.  He had no suicidal or homicidal ideations and no hallucinations.  He was cooperative, with good eye contact, and his mood was good.  The VA psychiatrist assigned a GAF score of 69.

The Veteran's wife also submitted a statement dated in September 2013 in support of the Veteran's claim.  She stated that she first started noticing changes in him in April 2008 when he separated from service.  He had an extremely short temper and when he got mad, he yelled and screamed.  He also had episodes where he had suicidal thoughts and became extremely anxious in large crowds.  His irritability seemed to turn on and off with a switch.  His nightmares had gotten progressively worse, with him shouting and screaming in his sleep.  He also had panic attacks at least two or three times per week, and he was extremely forgetful.  He seemed very emotionless at times and closed off.  He just wanted to be secluded and have the rest of the world leave him alone.

Here, the Board finds the evidence demonstrates that prior to November 12, 2013, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that the Veteran's PTSD was manifested during this period by a depressed mood, anxiety, irritability, insomnia, intrusive thoughts, nightmares, avoidance, mildly constricted affect, exaggerated startle response, flashbacks, panic attacks occurring several times per week, hypervigilance, short-term memory impairment, some obsessive rituals, impaired impulse control, difficulty with social relationships, and intermittent ability to perform recreational activities.  Here, the Board finds it significant that the Veteran either worked or went to school full-time throughout the period on appeal.  In addition, the Veteran reported in August 2012 that he enjoyed high stress situations and liked his job as an EMT.  Further, the VA examiner in April 2009 found the Veteran only had occasional interference in performing activities of daily living and was able to establish and maintain effective work relationships.  Although the Veteran had difficulty with social relationships, he had a good relationship with his wife.  Moreover, the November 2011 VA examiner found the Veteran's symptoms were not severe enough to interfere with his occupational and social functioning.  Finally, physicians and psychologists assigned GAF scores ranging from 55 to 69 during the period on appeal, indicating a range of moderate to mild difficulty in social or occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 30 percent prior to November 12, 2013.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the evidence does not show reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  The Veteran denied homicidal ideations, delusions, and hallucinations, and the evidence shows his hygiene was good, his speech was unremarkable, and his thought processes were logical and goal-oriented.  Additionally, the Board is particularly cognizant of the focus of the Rating Schedule on the occupational impairment resulting from the Veteran's symptoms, and in this case, according to the evidence and the Veteran's own lay statements, his PTSD symptoms did not impact his ability to excel at school or work long hours at work.  For these reasons, the Board finds the criteria for a disability rating in excess of 30 percent for PTSD have not been met prior to November 12, 2013.  38 C.F.R. § 4.130.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with reduced reliability and productivity is not established, the Board finds the preponderance of the evidence is against the assignment of a 50 percent disability rating.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

On and after November 12, 2013

The Veteran's service-connected PTSD is currently rated as 50 percent disabling on and after November 12, 2013.  Therefore, to warrant a higher disability rating, the evidence must demonstrate occupational and social impairment with deficiencies in most areas, or meet the criteria for a 100 percent rating.

In November 2013, the Veteran underwent additional VA examination.  The VA examiner diagnosed chronic PTSD and assigned a GAF score of 60.  He found the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  He reported nightmares and screaming during sleep.  He stated that he had a history of at least two altercations since his last examination involving anger dysregulation and frequent angry verbal outbursts.  He also had an extreme startle response to loud noises at work, difficulty with concentration and organization, disinterest in activities, and a general indifference to social interaction.  The VA examiner reported that no symptoms of generalized anxiety, mania, psychosis, obsessive compulsive behaviors, disordered eating, somatoform disorders, or cognitive disorders were noted in the results.  The Veteran's symptoms included anxiety, suspiciousness, panic attacks that occurred weekly or less often, and impaired impulse control.  The Veteran reported that he had a good relationship with his wife but no close friends.  He preferred spending time by himself at home.  The Veteran had completed school and was employed full-time as an EMT.  He reported problems getting along with his co-workers and supervisors but had no work-related disciplinary problems.  As such, the VA examiner found it did not appear that the Veteran's psychiatric symptoms in any way specifically impeded him from obtaining and maintaining employment.  

On VA examination, the Veteran was appropriately groomed and casually dressed.  His eye contact was appropriate, and his speech was unremarkable.  His thought processes were predominately logical and goal-directed but tangential at times.  There was no evidence of hallucinations or delusions, his mood was generally euthymic, and his affect was mood congruent but labile at times when discussing recent incidents of anger dysregulation.  The Veteran's activities of daily living were grossly intact, and he managed his hygiene and household chores.  His judgment and insight were good, and he denied suicidal and homicidal ideations.  The VA examiner found the Veteran's symptoms were associated with the moderate range of symptom intensity as he showed clinically significant elevations in certain areas.  

Given the above record, the Board concludes that on and after November 12, 2013, the manifestations of the Veteran's PTSD were productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the Veteran's PTSD was manifested by symptoms of anxiety, nightmares, exaggerated startle response, difficulties with organization and concentration, disinterest in activities, suspiciousness, impaired impulse control, and panic attacks that occurred weekly.  The November 2013 VA examiner found the Veteran's symptoms were in the moderate range of intensity and resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent on and after November 12, 2013.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD on and after November 12, 2013.  The evidence does not demonstrate suicidal ideations, obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The Board acknowledges that the Veteran had experienced a few problems with co-workers and supervisors; however, he had no work-related disciplinary problems, and the Veteran had a good relationship with his wife.  In addition, he was employed full-time as an EMT, and therefore, the Board finds the Veteran was able to adapt to stressful circumstances.  Again, the Board has focused on the impact of the Veteran's symptoms on his occupational and social impairment rather than the severity of his symptoms alone.  

For these reasons, the Board finds the criteria for a disability rating in excess of 50 percent for PTSD have not been met on and after November 12, 2013.  38 C.F.R. § 4.130.  The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with deficiencies in most areas is not established, the Board finds the preponderance of the evidence is against the assignment of a 70 percent disability rating.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49. 

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned for these periods inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the periods on appeal, the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, irritability, insomnia, intrusive thoughts, nightmares, avoidance, mildly constricted affect, exaggerated startle response, flashbacks, panic attacks occurring several times per week, hypervigilance, short-term memory impairment, some obsessive rituals, impaired impulse control, difficulty with organization and concentration, difficulty with social relationships, disinterest in activities, and intermittent ability to perform recreational activities.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned for these periods.  Evaluations in excess of those assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology during these periods, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable at any time during the pendency of the appeal as the result of his service-connected PTSD, and the evidence indicates that he either worked full-time or attended school full-time during the appeal periods.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied prior to November 12, 2013.

Entitlement to a disability rating in excess of 50 percent for PTSD is denied on and after November 12, 2013.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


